Citation Nr: 0710925	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to service connection for rectal cancer, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for soft tissue 
sarcoma, to include as due to herbicide exposure in Vietnam.

4.  Whether new and material evidence has been submitted to 
reopen a claim of  service connection for popliteal cysts on 
the back, the right long finger, and the right knee, to 
include as due to herbicide exposure in Vietnam.

5.  Entitlement to service connection for skin rashes, to 
include as due to herbicide exposure in Vietnam.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a colon perforation resulting from VA 
gastrointestinal treatment in late 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in September 2002 and June 2004.

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU), but this claim has 
subsequently been granted in an August 2006 rating decision.

In a December 2006 statement, received on the date of the 
veteran's December 2006 Travel Board hearing, he indicated 
that he sought "to drop the request for 100 percent total 
and permanent and remain at the 70 percent and individual 
with Chapter 35 benefits."  During that hearing, however, 
the veteran also clearly indicated that he was seeking a 100 
percent evaluation for his PTSD.  Given this and the vague 
nature of the veteran's signed statement, the Board finds 
this issue to still be viable on appeal and not withdrawn, 
and it is addressed in this decision.

The issues of entitlement to service connection for skin 
rashes and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a colon perforation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has resulted in 
total occupational impairment, as confirmed by multiple 
psychiatric and other mental health records.

2.  The competent medical evidence of record does not 
indicate an etiological relationship between the veteran's 
claimed rectal cancer and service, and this disease is not 
among the disorders determined by VA to be etiologically 
related to herbicide exposure in Vietnam.

3.  There is no competent medical evidence showing current 
soft tissue sarcoma.

4.  The veteran's initial claim of service connection for 
popliteal cysts on the back, the right long finger, and the 
right knee was denied in a September 1994 rating decision; 
the veteran was notified of this decision in the same month 
but did not respond within the following year.

5.  Evidence received since the September 1994 rating 
decision is new but does not bear directly and substantially 
on the question of whether the veteran's claimed popliteal 
cysts on the back, the right long finger, and the right knee 
are etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  Rectal cancer was not incurred in or aggravated by 
service or as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

3.  Soft tissue sarcoma was not incurred in or aggravated by 
service or as due to herbicide exposure in Vietnam.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

4.  New and material evidence has not been submitted to 
reopen a claim of service connection for popliteal cysts on 
the back, the right long finger, and the right knee.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159 (2006); 38 C.F.R. § 3.156 
(as effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for PTSD

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard the claim for an increased 
evaluation for PTSD but finds that, given the full grant of 
benefits described below, no further assistance in developing 
the facts pertinent to this limited matter is required at 
this time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is warranted for PTSD manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the veteran's claim for an increased 
evaluation for PTSD was received in October 2003.  In an 
August 2006 rating decision, the RO increased the veteran's 
evaluation to 70 percent as of July 27, 2003, the earliest 
date within the preceding year, as he had been shown to have 
stopped working on July 26, 2003.  The RO also granted 
entitlement to TDIU as of that date, and the Board observes 
that, at that time, the only disability for which service 
connection was in effect was PTSD.  The claim is still viable 
on appeal in the absence of a grant of a 100 percent 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The recent mental health evidence of record unambiguously 
shows that the veteran's current PTSD is productive of total 
occupational impairment.  

An August 2003 Vet Center report from a psychologist contains 
a Global Assessment of Functioning (GAF) score of 42, and the 
psychologist noted that the veteran "is permanently and 
totally disabled occupational occupationally because he has 
been unable to sustain employment for more than a few years 
since he left the military."

In a May 2004 statement, two private psychologists noted 
severe PTSD symptoms and indicated that the veteran should be 
considered "permanently disabled."  

The report of the veteran's June 2004 VA psychiatric 
examination indicates symptoms including hypervigilance, 
nightmares, intrusive thoughts, thoughts of suicide, 
estrangement from his family, and avoidance of close 
relationships.  A GAF score of 45 was assigned.  The examiner 
noted that the veteran's prognosis for  was considered to be 
poor and that, at present, he was "considered to be 
unemployable."  

Additionally, in a May 2006 statement, a private doctor noted 
that the veteran "has been under medical supervision and 
suffers from [PTSD] and is unable to work at this time."

As indicated above, under Diagnostic Code 9411, such total 
occupational impairment provides a basis for a 100 percent 
evaluation.  Accordingly, the criteria for a 100 percent 
evaluation for PTSD have been met, and the veteran's claim 
for this benefit is granted.  This represents a total grant 
of the benefit sought on appeal insofar as this claim is 
concerned.

II.  Service connection claims

A.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's de novo 
claims, and no further assistance is required in order to 
comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran, including Social Security 
Administration records and medical records from VA facilities 
in Michigan and Wisconsin.

To date, the RO has not afforded the veteran a VA examination 
in conjunction with his service connection claims.  For 
reasons described in further detail below, however, the Board 
has determined that such examination is not "necessary" in 
view of 38 U.S.C.A. § 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
all of his claims in a June 2002 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

B.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, and mesothelioma).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Claims involving herbicide exposure must be considered on a 
direct service connection basis if the criteria of 38 C.F.R. 
§§ 3.307(a)(6)(iii) and 3.309(e) are not met.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

C.  Rectal cancer, to include as due to herbicide exposure in 
Vietnam.

Preliminarily, the Board observes that malignant tumors of 
the lower gastrointestinal system are not among the disorders 
listed in 38 C.F.R. § 3.309(e), for which service connection 
may be granted on a presumptive basis in certain 
circumstances as secondary to herbicide exposure in Vietnam.  
As such, this claim will be considered only on a direct 
service connection basis.  See Combee v. Brown, supra.

The Board has reviewed the veteran's service medical records 
and observes that they are negative for complaints of, or 
treatment for, malignant tumors of the lower gastrointestinal 
system.

Following service, the veteran was treated for abdominal pain 
in March 1980 and was noted to have possible Crohn's colitis.  
He was treated for rectal bleeding and internal hemorrhoids 
in February 1987, and a colon examination was noted to reveal 
an abnormality more likely to represent residual air or fecal 
material, rather than a polypoid abnormality.  

In June 1998, the veteran had three colon polyps removed at a 
private facility, but a pathological study revealed no 
evidence of malignancy in any of the polyps.  A separate 
pathology report from the same month indicates three 
hyperplastic polyps and one adenomatous polyp, but again no 
evidence of malignancy.

Following complaints of black positive stools, the veteran 
underwent a VA colonoscopy in October 2000.  This study 
revealed cecal polyps, with tubular adenoma, two hyperplastic 
polyps, and a rectal polyp with a carcinoid tumor and margins 
with the tumor.  During a November 2000 VA hospitalization, 
the veteran underwent a sigmoidoscopy, with removal of a 
three millimeter carcinoid mass.

A further private colonoscopy, from April 2001, revealed 
several polyps in the colon and rectum.  Also, a June 2004 
colonoscopy revealed a diminutive colon polyp and a prominent 
ileocecal valve.

Even assuming that the pathological finding of a carcinoid 
tumor represents a diagnosis of rectal cancer, the fact 
remains that the veteran was not treated for gastrointestinal 
complaints in the first decade following service and was not 
found to have the noted tumor until more than 31 years 
following service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim).  
Moreover, there is no medical opinion or other evidence 
linking claimed rectal cancer to service or to the one-year 
period subsequent to service.  

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed rectal cancer.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no medical evidence linking 
the veteran's claimed rectal cancer to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2006 Travel Board hearing testimony.  He discussed 
his Agent Orange exposure in Vietnam, while also noting that 
the first diagnosis of his disorder was made in October 2000.

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for rectal cancer, to 
include as due to herbicide exposure in Vietnam, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

D.  Soft tissue sarcoma, to include as due to herbicide 
exposure in Vietnam.

A review of the veteran's medical records, both from service 
and post-service, indicates no competent medical opinion or 
other evidence indicating a current diagnosis of soft tissue 
sarcoma.  The Board is aware that the veteran has received 
cancer treatment; as noted above, he was noted to have a 
carcinoid tumor of the colon and has separately been found to 
have transitional cell carcinoma of the bladder, alternately 
described in a July 2004 report as superficial bladder 
cancer.  These diagnoses, however, are not indicative of soft 
tissue sarcoma.

As there is no medical evidence showing current soft tissue 
sarcoma, there is no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary" in light of 38 U.S.C.A. 
§ 5103A(d).  See generally Wells v. Principi, supra.

Again, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his December 
2006 hearing testimony.  As noted above, however, the veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his lay opinion 
therefore does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for soft tissue 
sarcoma, to include as due to herbicide exposure in Vietnam, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


E.  Popliteal cysts on the back, the right long finger, and 
the right knee

Preliminarily, the Board notes that, in its April 2004 and 
October 2005 Supplemental Statements of the Case, the RO 
appears to have addressed the claim of service connection for 
popliteal cysts on the back, the right long finger, and the 
right knee on a de novo basis.  As described in further 
detail below, however, this claim was previously addressed in 
a final RO decision, in view of 38 U.S.C.A. § 7105(c), and 
the Board has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156(a) of regardless 
of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, the veteran's initial claim of service 
connection for cysts on the finger, back, and knee was denied 
in a September 1994 rating decision on the basis that such 
disorders, while shown by VA and private treatment records, 
were not first manifest in service and were not among the 
disorders shown to be etiologically related to herbicide 
exposure in service.  The Board has reviewed the evidence of 
record at that time and observes that private treatment 
records, dated from April 1979 through May 1989, confirm all 
of these disorders.

The veteran was notified of this decision in the same month 
but did not respond within the following year.  The Board 
therefore finds that the September 1994 rating decision is 
final under 38 U.S.C.A. § 7105(c).   The question for the 
Board now is whether new and material evidence has been 
received by the RO in support of the veteran's claim since 
the issuance of that decision.

In this regard, the Board is aware that voluminous VA and 
private medical records, as well as Social Security 
Administration records, have been added to the claims file 
since the September 1994 rating decision.  Most of these 
records are either duplicative copies of records showing 
treatment for cysts that were already contained in the claims 
file as of September 1994, or records of psychiatric, 
gastrointestinal, and genitourinary treatment.  

The veteran's claimed cysts are addressed in several specific 
records that are new to the claims file.  For instance, a 
September 1996 private record indicates a small popliteal 
cyst of the right knee.  The veteran's current cyst 
diagnoses, however, were already established at the time of 
the September 1994 rating decision, and none of these new 
records contains an opinion suggesting a causal link between 
current cysts and service.  In the absence of such an 
opinion, this new evidence does not bear directly and 
substantially on the question of whether the veteran's cysts 
are etiologically related to service and cannot be considered 
"material" under the pre-2001 version of 38 C.F.R. 
§ 3.156(a).

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
December 2006 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  As this evidence is devoid of probative value, it 
cannot be considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for 
popliteal cysts on the back, the right long finger, and the 
right knee, to include as due to herbicide exposure in 
Vietnam.  This evidence, however, does not suggest a causal 
relationship between these cysts and service.  Accordingly, 
this evidence does not bear directly and substantially upon 
the specific matter under consideration.  This evidence is 
also cumulative or redundant, and by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, VA has not received new 
and material evidence to reopen the veteran's claim, and this 
appeal must be denied as to that claim.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to service connection for rectal cancer, to 
include as due to herbicide exposure in Vietnam, is denied.

Entitlement to service connection for soft tissue sarcoma, to 
include as due to herbicide exposure in Vietnam, is denied.

New and material evidence not having been submitted to reopen 
a claim of service connection for popliteal cysts on the 
back, the right long finger, and the right knee, to include 
as due to herbicide exposure in Vietnam, the appeal is denied 
as to that issue.



REMAND

During service, the veteran was treated on multiple occasions 
for skin symptomatology, including for acne vulgaris in April 
1967 and tinea versicolor in March 1969.  His September 1991 
VA examination also revealed tinea versicolor of the trunk, 
and he has received subsequent treatment for rashes, but it 
is presently unclear whether any current skin rashes are 
etiologically related to service.  Given the distinct 
similarity between the in-service and post-service diseases, 
a further VA skin examination is thus "necessary" under 
38 U.S.C.A. § 5103A(d) to address this matter prior to the 
Board's adjudication of the veteran's claim of service 
connection for this disorder.  

Additionally, VA hospital and treatment records from October 
and November of 2000 indicate that the veteran underwent 
multiple colon procedures and was noted to have developed a 
post-procedure perforation following endoscopic mucosal 
resection for a rectal carcinoid lesion in November 2000.  It 
is not clear from these records, however, whether such 
perforation resulted in additional permanent disability or if 
any such disability, if present, resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault.  See 38 C.F.R. § 3.361.  Both 
determinations, to be addressed upon examination, are 
essential prior to a Board adjudication of the veteran's 
38 U.S.C.A. § 1151 claim.   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection or 
section 1151 compensation is granted, 
both a disability evaluation and an 
effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, supra.

2.  Then, the veteran should be afforded 
a VA skin examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed skin rashes.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis of any current skin disorders 
and should address whether such 
disorders, if present, encompass 
chloracne or another acneform disease.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that current skin 
disorders, if present, are etiologically 
related to the veteran's period of active 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The veteran should also be afforded a 
VA examination of the lower 
gastrointestinal system, with an 
appropriate examiner, to determine 
whether any additional permanent 
disability resulted from a 2000 
perforation of the colon at a VA 
facility.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the 2000 
perforation of the veteran's colon 
resulted in additional permanent colon 
disability.  If this question is answered 
in the affirmative, the examiner should 
provide an additional opinion as to 
whether such disability is attributable 
to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA treatment providers.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for 
skin rashes, to include as due to 
herbicide exposure in Vietnam; and 
entitlement to compensation under 
38 U.S.C.A. § 1151 for a colon 
perforation resulting from VA 
gastrointestinal treatment in late 2000
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


